 Case 1:18-cv-01302-JTN-ESC ECF No. 9 filed 01/22/19 PageID.187 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN

MEGAN JOHNS, MICHAEL JOHNS, ILZE
SANDRA STULTS, ADAM TROMPEN,
DANIELLE GALLOWAY, JEFF STEENDAM,
and QUINN STEENDAM, on behalf of all others
similarly situated,
                                              Civil Action No. 1:18-cv-1302
                   Plaintiffs,
                                              Hon. Janet T. Neff
      v.

WOLVERINE WORLD WIDE, INC., a for profit
corporation, and The 3M COMPANY, f/k/a
MINNESOTA MINING & MANUFACTURING
CO., a foreign profit corporation,

                   Defendants.


                         DEFENDANT 3M COMPANY’S
                     PRE-MOTION CONFERENCE REQUEST
  Case 1:18-cv-01302-JTN-ESC ECF No. 9 filed 01/22/19 PageID.188 Page 2 of 4



         Pursuant to Section IV(A)(1)(b) of the Court’s Civil Practice Guidelines, Defendant 3M

Company (3M) requests a pre-motion conference so that it may file a motion to dismiss Plaintiffs’

second amended complaint (complaint). The putative-class-action complaint alleges that

Defendant Wolverine World Wide, Inc. (Wolverine) released per- and polyfluoroalkyl

substances (PFAS) into the environment, allegedly injuring Plaintiffs. Plaintiffs further allege

that 3M supplied Scotchgard, a product containing PFAS, to Wolverine, which used and later

discharged PFAS into the environment. The complaint raises a single, negligence count against

3M.

         Plaintiffs’ complaint should be dismissed as to 3M under Fed. R. Civ. P. 12(b)(6) for

failure to state a claim for relief. Subject to 3M’s ongoing research, and without waiving any

potential arguments, 3M plans to assert the following arguments against the complaint.

         Negligence (Count I): Plaintiffs do not adequately allege that 3M owed them a duty of

care. See In re Certified Question from Fourteenth Dist. Ct. of Appeals of Tex., 740 N.W.2d 206,

211 (Mich. 2007). Furthermore, several of Plaintiffs’ negligence theories are preempted by

Michigan’s product liability statute. See Greene v. A.P. Prods., Ltd., 717 N.W.2d 855, 859 (Mich.

2006). Nor do Plaintiffs adequately allege that 3M breached any of the other alleged duties.

         Attorneys’ Fees: Plaintiffs do not adequately allege that any statute, court rule, or

contract entitles them to recover attorneys’ fees. See Barnes v. Sun Chem. Corp., 164 F. Supp. 3d

994, 997-98 (W.D. Mich. 2016); Haliw v. City of Sterling Heights, 691 N.W.2d 753, 756 (Mich.

2005).




                                                1
 Case 1:18-cv-01302-JTN-ESC ECF No. 9 filed 01/22/19 PageID.189 Page 3 of 4



Dated: January 22, 2019                  Respectfully submitted,

                                         s/Daniel L. Ring________
                                         Joseph M. Infante (P68719)
                                         Robert L. DeJong (P12639)
                                         MILLER, CANFIELD, PADDOCK AND
                                         STONE, P.L.C.
                                         99 Monroe Avenue NW, Suite 1200
                                         Grand Rapids, MI 49503
                                         (616) 454-8656

                                         Michael A. Olsen
                                         Daniel L. Ring
                                         Richard Bulger
                                         MAYER BROWN LLP
                                         71 South Wacker Drive
                                         Chicago, IL 60606

                                         Counsel for Defendant 3M Company




                                     2
  Case 1:18-cv-01302-JTN-ESC ECF No. 9 filed 01/22/19 PageID.190 Page 4 of 4



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 22nd day of January, 2019, I electronically

filed the foregoing with the Clerk of the Court by using the CM/ECF system, which will send a

notice of electronic filing to all counsel registered with CM/ECF.



                                                     /s/Daniel L. Ring_____
                                                     Daniel L. Ring




                                                3
